NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


SAMUEL L. WEATHERSPOON,            )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1770
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Samuel L. Weatherspoon, pro se.


PER CURIAM.


              Affirmed.



NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.